Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered March 10, 2008, convicting defendant, after a jury trial, of assault in the second degree, attempted assault in the second degree, and tampering with a witness in the third degree, and sentencing him to an aggregate term of seven years, unanimously affirmed.
To the extent that defendant’s eve-of-trial expression of dissatisfaction with his attorney can be viewed as a request for new counsel, we conclude that the court properly denied it after sufficient inquiry, since defendant did not establish good cause for a substitution (see People v Linares, 2 NY3d 507 [2004]; see also People v Nelson, 7 NY3d 883 [2006]). Rather than cutting defendant off, the court gave him a suitable opportunity to be heard. Defendant’s only claim was that his counsel had never met with him, an assertion the court knew to be unfounded.
We perceive no basis for reducing the sentence. Concur— Sweeny, J.P., Buckley, DeGrasse, Freedman and Abdus-Salaam, JJ.